Detailed Office Action

1.       This communication is being filed in response to the submission having a mailing date of (10/08/2021) in which a (3) month Shortened Statutory Period for Response has been set.  

Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

               Acknowledgements

3.       Upon initial entry, claims (1 -19) remain pending for examination, of which (1, 9, 16) being the three (3) parallel running independent claims on record, being amended. 

3.1.	The prev. presented rejection under the 35 USC 112 is withdrawn in view of the new amendments incorporated in claims (6 and 14) addressing the issue.

3.2.	The previously 35 USC 103 rejection on record is maintained. See section (5) for more details.  

              Claim interpretation

4.	For the sole purpose of examination, and under the broadest reasonable interpretation (BRI), consistent with the instant specification and the common knowledge of one of ordinary skill in the art, the below list of terms/limitations will be considered to read as:

4.1.	Term value “first field” will be read as (e.g. signals that the slice height is specified for a subpicture/tile partitioning; [Claim 6; specs; 0004; 0033]). 

4.2.	Term “N second field” will be read (as amended) as (e.g. an obtained height value for the rectangular slices in the video unit, [specs; 0004]). 

Response to arguments

5.	Applicant's arguments have been fully considered but they’re not persuasive, in view of the new amendments provided, new ground of rejection, and for the following reasons:

5.1.	Examiner considers that the combination of PA on record, in details teaches all the old and newly added features as claimed that for the most part were part of the common knowledge, way before the invention was made/filed.

5.2.	Examiner considers that no allowable subject matter has been identified, or evidence of technical reasoning proving patentable weight of what it’s claimed. 
The claim invention remain directed to a well-known block partition technique for CTU/Slice/Tiles, in accordance with the codec standard, wherein a syntax elements (with plurality of fields) associated information, is composed and signaled in at least one of the well-known VPS, SPS, PPS, PH, emphasis added.

5.3.	Applicant argues a failure to disclose – (…decoding based on a first and second fields of partitioning information associated with the validity (included or not) and the height value of the sub-partition; [page 6]), as now recites in the amended claims (1 and 6)
…the Examiner respectfully disagrees because under the BRI doctrine and common knowledge, the presented PA on record in details discloses the use of syntax/flag for signaling 
More specifically, Boss teaches a set of standard codec specifications for - block partitioning technique, including resolving semantics block/sub-blocks dependencies in the process, via composing a syntax element, later signaled in the VPS, SPS, PPS and PH, wherein additional information (size, height, etc) are included if required, Figs. (6.4 – 6.7); [Boss; sect. 6.3].
	Kim in details teaches a codec system of the same, employing analogous partitioning techniques, wherein a syntax/flag for each (subblock, slice, tile) is created, when specific conditions meet [Kim; 0125]. The flag includes plurality of fields for addition partitioning information, such as (index, position, width and/or height, etc; [Kim; 0115]) to be added as required, [Kim; 0114 -0116]; …also signaled in the VPS, SPS, PPS and /or PH) as recites in at least [Kim; 0116]. 

5.4.	It is valid to point out that in order to prove patentability, the claim language has to present a clear defined functionality, including a clear algorithm/structure execution) that would differentiate from the PA on record. The newly presented list of claims, (as currently stated) fails this requirement.

5.5.	As a matter of claim interpretation, the Patent Office gives the claims their broadest reasonable interpretation consistent with the specs. See “In re Morris,” 127 F.3d 1048, 1054
(Fed. Cir. 1997); see "In re Am. Acad. Of Sci. Tech Ctr”, 367 F.3d 1359, 1369; Fed. Cir.2004.

5.6.	Finally the Office considers Applicant's arguments not persuasive, as applied rejection on record still read on the current claims, establishing the "Prima Facie" case of equivalent disclosure, on the basis of a one person of ordinary skills in the art would have recognized the similar elements shown, or the same structural similarities shown, wherein such methodology performs the same identical functions in substantially the same way, able to produce the same identical results. See also [MPEP - 2183, “Making a Prima Facie Case of Equivalence”]. See also [In re Bond, 910 F.2d 831, 833, 15 USPQ2d 1566, 1568 (Fed. Cir. 1990)]; …similar structure disclosure. See also [Kemco Sales, Inc. v. Control Papers Co., 208 F.3d 1352, 54 USPQ2d 1308 (Fed. Cir. 2000)] … identical function specified in the claim in substantially the same way.

                                                      Claim rejection section
          35 USC § 103

5.	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.1.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ

35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

5.2.	Claims (1 -19) are rejected under 35 U.S.C. 103 as being unpatentable over Bross; et al. (“Versatile video coding, Draft 6”, hereafter “Bross”) in view of Kim; et al. US 20210044798, hereafter “Kim”). 

Claim 1. (Currently Amended) Bross in details discloses the invention substantially as claimed - A method of video bitstream processing, comprising: (e.g. block partitioning tree architecture, based on rectangular sub-pictures, tiles and slices, in accordance with VVC and legacy codecs [pag. 1, 4], as shown in Figs. (6.4 -6.7), [sect. 6.3]; signalled in the enhanced PPS configuration [sect. 7.3], able and supporting data parsing between subpictures, tiles and slices; as detailed described in at least [Boss; section 7.4]).
Bross further discloses - parsing a portion of a video bitstream at a video unit level for a first field indicative of whether a slice height is specified for a subpicture partitioning or for a tile partitioning at the video unit level; (e.g. see [pag. 28 -29; and syntax [sect. 7.3])
parsing, due to determining that the first field indicates that the slice height is specified for the subpicture partitioning, N second fields in the portion of the video bitstream to obtain heights for rectangular slices in the video unit, (e.g. see Figs. (6.4 -6.7), and syntax [section 7.3 -7.4; pag. 56].)
wherein the heights are indicated in multiple of coding tree unit (CTU) heights, and
wherein each rectangular slice comprises one or more CTU rows that belong to a same subpicture, wherein N is a positive integer; and decoding, based on the first field and the N second fields, the video bitstream to generate a video; (e.g. see analogous configuration in at least Figs. (6.4 -6.7) and [pag. 28 -29; and syntax [section 7.3 -7.4].)
Given the teachings of Bross as a whole, and under the obvious assumption and purpose of his paper, it is noted that no coding/decoding structure and/or codec algorithm associated with the filing appears in the disclosure, and where the generated syntax, is accommodated in accordance with the supported codec standards.
For the purpose of additional clarification and codec structural support, and in the same field of endeavor, Kim teaches - (e.g. a similar codec ecosystem (Figs. 1-2), employing similar partitioning technique (Fig. 3), where an associated flag/syntax is generated [Kim; 0114 -0116], similarly referencing information related to block/slice/tile split [Kim; 0125]. The flag/syntax may include additional fields for position, size, width and height; [Kim; 0115], signaled in at least one level of VPS, SPS, PPS, PH; [Kim 0116]
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention, to modify the teachings of Bross with the codec ecosystem of Kim in order to provide (e.g. improved adaptive split efficiency for data codec of multiple formats; [Kim; Summary].)

Claim 2. (Original) Bross/Kim discloses - The method of claim 1, wherein the video unit is a video picture; (e.g. see at least Figs. (6.4 -6.7); [Bross].) 

Claim 3. (Original) Bross/Kim discloses - The method of claim 1, wherein the first field is a one-bit field; (e.g. see at least flag syntax in [Bross; sect. 7.3 -7.4] and [Kim; 0125]) 

Claim 4. (Original) Bross/Kim discloses - The method of claim 3, wherein the N second fields are positioned immediately following the first field in the video bitstream; (e.g. plurality of field data of the same, signaled in the PPS; [Bross; sect. 7.3 -7.4] and [Kim; 0116])  

Claim 5. (Original) Bross/Kim discloses - The method of claim 1, wherein the decoding the video bitstream comprises decoding multiple subpictures includes in the video unit; (e.g. see Figs. (6.4 -6.7) and the associated syntax in at least [Bross; sect. 7.3 -7.4].).    

Claim 6. (Currently Amended) Bross/Kim discloses - The method of claim 1, wherein the N second fields are included in the video bitstream based on a value of the first field, wherein the N second fields are included in the video bitstream when the first field is specified for the subpicture partitioning; (e.g. see syntax in [Bross; sect. 7.3 -7.4] and [Kim; 0125]).   

Claim 7. (Original) Bross/Kim discloses - The method of claim 1, wherein the portion of the video bitstream is a parameter set; (e.g. see PPS syntax in [Bross; sect. 7.3 -7.4] and [Kim; 0116]).     
 
Claim 8. (Original) Bross/Kim discloses - The method of claim 7, wherein the parameter set is a picture parameter set; (e.g. see PPS syntax in [Bross; sect. 7.3 -7.4] and [Kim; 0116]). 

Claim 9. (Currently Amended) Bross/Kim discloses - A video decoder apparatus comprising a processor configured to perform operations including: 
parsing a portion of a video bitstream at a video unit level for a first field indicative of whether a slice height is specified for a subpicture partitioning or for a tile partitioning at the video unit level; parsing, due to determining that the first field indicates that the slice height is specified for the subpicture partitioning, N second fields in the portion of the video bitstream to obtain heights for rectangular slices in the video unit, wherein the heights are indicated in multiple of coding tree unit (CTU) heights, and wherein each rectangular slice comprises one or more CTU rows that belong to a same subpicture, wherein N is a positive integer; and decoding, based on the first field and the N second fields, the video bitstream to generate a video. (Current lists all the same elements as recite in Claim 1 above, but in “apparatus form” rather than “method form” and is/are therefore on the same premise.) 

Claim 10. (Original) Bross/Kim discloses - The apparatus of claim 9, wherein the video unit is a video picture. (The same rationale and motivation applies as given for the claim 2.)   

Claim 11. (Original) Bross/Kim discloses - The apparatus of claim 9, wherein the first field is a one-bit field. (The same rationale and motivation applies as given for the claim 3.)   

Claim 12. (Original) Bross/Kim discloses - The apparatus of claim 11, wherein the N second fields are positioned immediately following the first field in the video bitstream. (The same rationale and motivation applies as given for the claim 4.)   

Claim 13. (Original) Bross/Kim discloses - The apparatus of claim 9, wherein the decoding the video bitstream comprises decoding multiple subpictures includes in the video unit. (The same rationale and motivation applies as given for the claim 5.)  

Claims 14. (Currently Amended) Bross/Kim discloses - The apparatus of claim 9, wherein the N second fields are included in the video bitstream based on a value of the first field, wherein the N second fields are included in the video bitstream when the first field is specified for the153079237.1Inventor : Ping WuDocket No.: 125096-8262.US00 Appl. No. : 16/723,506Filed: December 20, 2019Page: 4 of 7subpicture partitioning and are not included in the video bitstream when the first field is specified for the tile partitioning. (The same rationale and motivation applies as given for claim 6.)   

Claim 15. (Original) Bross/Kim discloses - The apparatus of claim 14, wherein the parameter set is a picture parameter set. (The same rationale and motivation applies as given for claim 7). 

Claim 16. (Currently Amended) Bross/Kim discloses – A method of video encoding, comprising: including, in a video bitstream representing a video, a first field indicative of whether a slice height is specified for a subpicture partitioning or for a tile partitioning for encoding a video picture; inserting, due to including the first field indicates that the slice height is specified for the subpicture partitioning, N second fields in the video bitstream indicating heights for rectangular slices in the video picture, wherein the heights are indicated in multiple of coding tree unit (CTU) heights, and wherein each rectangular slice comprises one or more CTU rows that belong to a same subpicture, wherein N is a positive integer; and encoding, by including on the first field and the N second fields, the video picture of the video. (Current lists all the same elements as recite in Claim 1 above, but in “encoder method form” and is/are therefore under the same premise.)   

Claim 17. (Original) Bross/Kim discloses - The method of claim 16, wherein the first field is a one-bit field. (The same rationale and motivation applies as given for the claim 3.)  

Claim 18. (Original) Bross/Kim discloses - The method of claim 17, wherein the N second fields are included in the video bitstream immediately following the first field. (The same rationale and motivation applies as given for the claim 4.)   

Claim 19. (Original) Bross/Kim discloses - The method of claim 16, wherein the first field and the second field are included in a picture parameter set. (The same rationale and motivation applies as given for the claim 4.)  

Examiner’s notes

7.     The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed .."In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004)

Prior Art Citations

8.     The following List of prior art, made of record and not relied upon, is/are considered pertinent to applicant's disclosure:

8.1.	Patent documentation:

US 20210195186 A1		Wu; et al.		H04N19/167; H04N19/119; H04N19/96; 
US 20210044798 A1		Kim; et al.		H04N19/184; H04N19/96; H04N19/11; 
US 20210176475 A1		Hsu; et al.		H04N19/46; H04N19/1883; H04N19/167;
US 20210195205 A1		Liu; et al.		H04N19/105; H04N19/583; H04N19/107; 
US 20200260070 A1		Yoo; et al.		H04N19/103; H04N19/61; H04N19/157; 

US 20170272750 A1		An; et al.		H04N19/174; H04N19/96; H04N19/119; 
US 20160261872 A1		Wang; et al.		H04N19/70; H04N19/14; H04N19/172; 
US 20150264356 A1		Zhang; et al.		H04N19/119; H04N19/1883; H04N19/157;
US 20110268355 A1		Ushiku; et al.		H04N1/64; H04N1/415;
US 20110268352 A1		Tomi; et al.		H04N19/46; H04N19/14; H04N19/70; 
US 11159827 B2		Choi; et al.		H04N19/119; H04N19/187; H04N19/172; 

8.2.       Non Patent Literature:

_ Modifications for subpictures; Li; Oct-2019.
_ Versatile video coding VVC, Draft 6; Bross – July 2019.
_ Meeting Report of the 17th Meeting of the Joint Video Experts Team (JVET); Jan. 2020.  

        CONCLUSIONS

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in
this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 5 706.07(a).
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1 .I 36(a), A
shortened statutory period for reply to this final action is set to expire THREE MONTHS from
the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the
mailing date of this final action and the advisory action is not mailed until after the end of the
THREE-MONTH shortened statutory period, then the shortened statutory period will expire
on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a)
will be calculated from the mailing date of the advisory action. In no event, however, will the
statutory period for reply expire later than SIX MONTHS from the date of this final action.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose telephone number is (571) 270 -1168. The examiner can normally be reached on
Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571)
272 -3922. Information regarding the status of an application may be obtained from Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 -9199 (USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.